Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-10 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19798




                    EXHIBIT H
                             Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-10 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                 19799


                                                                                    Election Results                                                                                    Voti ng Age Populations
                            10 Governor                 I
                                                  10 Att. General   I      08 Preside nt    I     06 Att. General     I      06 Aud itor       I     04 President
            District     Kasich     IStrickland         I
                                                DeWine 1 Cordray    1 McCain   I    Obama   I   Mont.    I   Dann     I Taylor    I    Sykes   I  Bush    I    Kerry   PVI   Wh ite IHispanicIBlack      I
                                                                                                                                                                                                      Asian          I
                                                                                                                                                                                                             Am Ind ia n
6 ·Johnson              46.64%      1 49.51% 1 49.90% I 43 .73%     1 53 .08% 1 44.67%      1 43.05%     1   56.95%   1 42.81% 1 57.19%        1 53.74% 1 45.72%       R+5   96.14% 1 o.70% 1 2.23% 1 0.36% 1 0.22%

County                 Population       % of District
Scioto                    37,601           5.21%
lawrence                  62,450           8.66%
Jackson                   33,225           4.61%
Gallia                    30,934           4.29%
Meigs                     23,770           3.30%
Athens                     4,149           0.58%
Washington                61,778          8.57%
Noble                     14,645           2.03%
Monroe                    14,642           2.03%
Muskingum                 27,272           3.78%
Guernsey                  40,087          5.56%
Belmont                   70,400          9.76%
Harrison                  15,864           2.20%
Jefferson                 69,709          9.67%
Tuscarawas                25,915          3.59%
Carroll                   28,836          4.00%
Columbiana               107,841          14.96%
Mahoning                  51,913          7.20%
Total                    721,031




                                                                                                                                                                       ~      EXHIBIT
                                                                                                                                                                       j
                                                                                                                                                                       ;,



                                                                                                                                                                                                  Plaintiffs' Trial
                                                                                                                                                                                                      Exhibit
                                                                                                                                                                                                     P605
                                                                                                                                                                                                 Case No. 1:18-cv-00357




                                                                                                                                                                                                                  REV_00000028
